Exhibit 10.10

HORTONWORKS, INC.

2014 EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated on March 3, 2015)

The purpose of the Hortonworks, Inc. 2014 Employee Stock Purchase Plan (“the
Plan”) is to provide eligible employees of Hortonworks, Inc. (the “Company”) and
each Designated Company (as defined in Section 13) with opportunities to
purchase shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”). 2,500,000 shares of Common Stock in the aggregate have been
approved and reserved for this purpose, plus on January 1, 2015 and each
January 1 thereafter, the number of shares of Stock reserved and available for
issuance under the Plan shall be cumulatively increased by the lesser of
(i) 1,000,000 shares of Stock; (ii) 1 percent (1%) of the number of shares of
Stock issued and outstanding on the immediately preceding December 31 or
(iii) such lesser number of shares as determined by the Administrator (the
“Annual Increase”).

The Plan contains two components: a Code Section 423 Component (the “423
Component”) and a non-Code Section 423 Component (the “Non-423 Component”). It
is intended for the 423 Component to constitute an “employee stock purchase
plan” within the meaning of Section 423(b) of the Internal Revenue Code of 1986,
as amended (the “Code”), and the 423 Component shall be interpreted in
accordance with that intent. In addition, the Plan authorizes the grant of
options under the Non-423 Component that do not qualify as an “employee stock
purchase plan” under Section 423 of the Code because of deviations necessary to
permit participation in the Plan by non-U.S. employees, while complying with
applicable non-US. Law. Except as otherwise provided herein, the Non-423
Component will operate and be administered in the same manner as the 423
Component.



--------------------------------------------------------------------------------

1. Administration. The Plan will be administered by the Compensation Committee
of the Board of Directors and/or such other person or persons (the
“Administrator”) appointed by the Company’s Board of Directors (the “Board”) for
such purpose. The Administrator has authority at any time to: (i) adopt, alter
and repeal such rules, guidelines and practices for the administration of the
Plan and for its own acts and proceedings as it shall deem advisable including
to accommodate the specific requirements of local laws for jurisdictions outside
the United States; (ii) interpret the terms and provisions of the Plan;
(iii) make all determinations it deems advisable for the administration of the
Plan; (iv) decide all disputes arising in connection with the Plan; and
(v) otherwise supervise the administration of the Plan. All interpretations and
decisions of the Administrator shall be binding on all persons, including the
Company and the Participants. No member of the Board or individual exercising
administrative authority with respect to the Plan shall be liable for any action
or determination made in good faith with respect to the Plan or any option
granted hereunder.

2. “Offering” means an offer under the Plan of an option that may be exercised
on an Exercise Date (as defined in Section 10) as further described in this
Plan. For purposes of the Plan, the Administrator may designate separate
Offerings under the Plan (the terms of which need not be identical) in which
Employees of the Company and/or any Designated Company will participate, even if
the dates of the applicable Offering Periods of each such Offering are
identical, and the provisions of the Plan will separately apply to each
Offering. To the extent permitted by U.S. Treasury Regulation
Section 1.423-2(a)(1), the terms of each Offering need not be identical provided
that the terms of the Plan and an Offering under the 423 Component together
satisfy U.S. Treasury Regulation Section 1.423-2(a)(2) and (a)(3).

 

2



--------------------------------------------------------------------------------

3. “Offering Periods” means the period of no more than approximately twelve
(12) months commencing on the first business day on or after March 11th and
September 11th of each year and terminating on the last business day on or
before March 10th and September 10th , approximately twelve (12) months later.
The duration and timing of Offering Periods may be changed as designated by the
Administrator provided that no Offering may exceed 27 months in duration. Unless
the Administrator determines otherwise, each Offering Period will be divided
into two equal six month Purchase Periods.

4. Automatic Transfer to Low Price Offering Period. To the extent permitted by
applicable laws, if the Fair Market Value of the Common Stock on any Exercise
Date in an Offering Period is lower than the Fair Market Value of the Common
Stock on the Offering Date of such Offering Period, then all Participants in
such Offering Period automatically will be withdrawn from such Offering Period
immediately after the exercise of their option on such Exercise Date and will be
automatically re-enrolled in the immediately following Offering Period as of the
first day thereof.

5. Eligibility. All individuals classified as employees on the payroll records
of the Company and each Designated Company are eligible to participate in any
one or more of the Offerings under the Plan, provided that as of the first day
of the applicable Offering Period (the “Offering Date”) they are customarily
employed by the Company or a Designated Company for more than 20 hours a week
and have completed at least three months of employment. Notwithstanding any
other provision herein, individuals who are not contemporaneously classified as
employees of the Company or a Designated Company for purposes of the Company’s
or applicable Designated Company’s payroll system are not considered to be
eligible employees of the Company or any Designated Company and shall not be
eligible to participate in

 

3



--------------------------------------------------------------------------------

the Plan. In the event any such individuals are reclassified as employees of the
Company or a Designated Company for any purpose, including, without limitation,
common law or statutory employees, by any action of any third party, including,
without limitation, any government agency, or as a result of any private
lawsuit, action or administrative proceeding, such individuals shall,
notwithstanding such reclassification, remain ineligible for participation.
Notwithstanding the foregoing, the exclusive means for individuals who are not
contemporaneously classified as employees of the Company or a Designated Company
on the Company’s or Designated Company’s payroll system to become eligible to
participate in this Plan is through an amendment to this Plan, duly executed by
the Company, which specifically renders such individuals eligible to participate
herein.

6. Participation.

(a) An eligible employee who is not a Participant on any Offering Date may
participate in such Offering Period by submitting an enrollment form to his or
her appropriate payroll location (or such other procedure as determined by the
Administrator) at least 15 business days before the Offering Date (or by such
other deadline as shall be established by the Administrator for the Offering).

(b) Enrollment. The enrollment form will (a) state a whole percentage (unless
the Administrator determines in advance of an Offering to require a fixed amount
be specified in lieu of a percentage) to be contributed from an eligible
employee’s Compensation (as defined in Section 13) per pay period, (b) authorize
the purchase of Common Stock in each Offering Period in accordance with the
terms of the Plan and (c) specify the exact name or names in which shares of
Common Stock purchased for such individual are to be issued pursuant to
Section 12. An employee who does not enroll in accordance with these procedures
will be deemed to have

 

4



--------------------------------------------------------------------------------

waived the right to participate. Unless a Participant files a new enrollment
form or withdraws from the Plan, such Participant’s contributions and purchases
will continue at the same percentage of Compensation for future Offerings,
provided he or she remains eligible.

(c) Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code and any other
applicable law.

7. Employee Contributions. Each eligible employee may authorize payroll
deductions at a minimum of 1 percent up to a maximum of 15 percent of such
employee’s Compensation for each pay period. The Company will maintain book
accounts showing the amount of payroll deductions made by each Participant for
each Purchase Period. No interest will accrue or be paid on payroll deductions.
Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(d), a Participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Period. Subject to Section 423(b)(8) of the Code and Section 8 hereof, a
Participant’s payroll deductions will recommence at the rate originally elected
by the Participant effective as of the beginning of the first Purchase Period
scheduled to end in the following calendar year, unless terminated by the
Participant as provided in Section 9.

8. Deduction Changes. Except as may be determined by the Administrator in
advance of an Offering Period, a Participant may not increase or decrease his or
her payroll contribution during any Offering Period, but may increase or
decrease his or her payroll contribution with respect to the next Offering
Period (subject to the limitations of Section 7) by filing a new enrollment form
at least 15 business days before the next Offering Date (or by such other
deadline as shall be established by the Administrator for the Offering Period).
The Administrator may, in advance of any Offering Period, establish rules
permitting a Participant to increase, decrease or terminate his or her payroll
contribution during an Offering Period.

 

5



--------------------------------------------------------------------------------

9. Withdrawal. A Participant may withdraw from participation in the Plan by
delivering a written notice of withdrawal to his or her appropriate payroll
location (or such other manner as determined by the Administrator). The
Participant’s withdrawal will be effective as of the next business day.
Following a Participant’s withdrawal, the Company will promptly refund such
individual’s entire account balance under the Plan to him or her (after payment
for any Common Stock purchased before the effective date of withdrawal). Partial
withdrawals are not permitted. Such an employee may not begin participation
again during the remainder of the Offering Period, but may enroll in a
subsequent Offering Period in accordance with Section 6.

10. Grant of Options. On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an option (“Option”) to
purchase on the last day of each Purchase Period within the Offering Period (an
“Exercise Date”), at the Option Price hereinafter provided for, the lowest of
(a) a number of shares of Common Stock determined by dividing such Participant’s
accumulated payroll deductions on such Exercise Date by the lower of (i) 85
percent of the Fair Market Value of the Common Stock on the Offering Date, or
(ii) 85 percent of the Fair Market Value of the Common Stock on the Exercise
Date, (b) 1,500 shares; or (c) such other lesser maximum number of shares as
shall have been established by the Administrator in advance of the Offering
Period; provided, however, that such Option shall be subject to the limitations
set forth in the Plan. Each Participant’s Option shall be exercisable only to
the extent of such Participant’s accumulated payroll contributions on the
applicable Exercise Date. The purchase price for each share purchased under each
Option (the “Option Price”) will be 85 percent of the Fair Market Value of the
Common Stock on the Offering Date or the Exercise Date, whichever is less.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning stock possessing 5 percent or more of the total combined voting power
or value of all classes of stock of the Company or any Parent or Subsidiary (as
defined in Section 13). For purposes of the preceding sentence, the attribution
rules of Section 424(d) of the Code shall apply in determining the stock
ownership of a Participant, and all stock which the Participant has a
contractual right to purchase shall be treated as stock owned by the
Participant. In addition, no Participant may be granted an Option which permits
his or her rights to purchase stock under the Plan, and any other employee stock
purchase plan of the Company and its Parents and Subsidiaries, to accrue at a
rate which exceeds $25,000 of the fair market value of such stock (determined on
the option grant date or dates) for each calendar year in which the Option is
outstanding at any time. The purpose of the limitation in the preceding sentence
is to comply with Section 423(b)(8) of the Code and shall be applied taking
Options into account in the order in which they were granted.

11. Exercise of Option and Purchase of Shares. Each employee who continues to be
a Participant in the Plan on an Exercise Date shall be deemed to have exercised
his or her Option on such date and shall acquire from the Company such number of
whole shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated payroll contributions on such date will purchase at the Option
Price, subject to any other limitations contained in the Plan. Any amount
remaining in a Participant’s account after the purchase of shares on an Exercise
Date of an Offering Period solely by reason of the inability to purchase a
fractional share will be carried forward to the next Purchase Period, and, if
such Exercise Date is the final Exercise Date

 

7



--------------------------------------------------------------------------------

of an Offering Period, will be carried forward to the next Offering Period; any
other balance remaining in a Participant’s account at the end of an Offering
Period will be refunded to the Participant at the earliest convenience of the
Administrator. If a Participant has more than one Option outstanding under the
Plan, unless he or she otherwise indicates in agreements or notices delivered
hereunder: (i) each agreement or notice delivered by that Participant shall be
deemed to apply to all of his or her Options under the Plan, and (ii) an Option
with a lower Option Price (or an earlier granted Option, if different Options
have identical Option Prices) shall be exercised to the fullest possible extent
before an Option with a higher Option Price (or a later granted Option if
different Options have identical Option Prices) shall be exercised.

12. Issuance of Certificates. Certificates or book entries representing shares
of Common Stock purchased under the Plan may be issued only in the name of the
employee, in the name of the employee and another person of legal age as joint
tenants with rights of survivorship, or in the name of a broker authorized by
the employee to be his, her or their, nominee for such purpose.

13. Definitions.

The term “Affiliate” means any entity that is directly or indirectly controlled
by the Company which does not meet the definition of a Subsidiary below, as
determined by the Administrator, whether now or hereafter existing.

The term “Compensation” means the amount of total cash compensation, prior to
salary reduction pursuant to Sections 125, 132(f) or 401(k) of the Code,
including base pay, overtime, commissions, and incentive or bonus awards, but
excluding allowances and reimbursements for expenses such as relocation
allowances or travel expenses, income or gains on the exercise of Company stock
options, and similar items.

 

8



--------------------------------------------------------------------------------

The term “Designated Company” means any present or future Affiliate or
Subsidiary (as defined below) that has been designated by the Board to
participate in the Plan. The Board may so designate any Affiliate or Subsidiary,
or revoke any such designation, at any time and from time to time, either before
or after the Plan is approved by the stockholders or may further designate such
companies or participants in the 423 Component or the Non-423 Component. For
purposes of the 423 Component, only Subsidiaries may be Designated Companies.
The current list of Designated Companies is attached hereto as Appendix A.

The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), NASDAQ Global Market or another national securities exchange,
the determination shall be made by reference to the closing price on such date.
If there is no closing price for such date, the determination shall be made by
reference to the last date preceding such date for which there is a closing
price.

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

The term “Participant” means an individual who is eligible as determined in
Section 5 and who has complied with the provisions of Section 6.

The term “Purchase Period” means a six month period of time (or such other
period as specified by the Administrator) beginning on an Offering Date or on
the next day following an Exercise Date within an Offering and ending on an
Exercise Date. An Offering Period may consist of one or more Purchase Periods.

 

9



--------------------------------------------------------------------------------

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

14. Rights on Termination of Employment. If a Participant’s employment
terminates for any reason before the Exercise Date for any Offering Period, no
payroll deduction will be taken from any pay due and owing to the Participant
and the balance in the Participant’s account will be paid to such Participant
or, in the case of such Participant’s death, to his or her designated
beneficiary as if such Participant had withdrawn from the Plan under Section 9.
An employee will be deemed to have terminated employment, for this purpose, if
the corporation that employs him or her, having been a Designated Company,
ceases to be an Affiliate or Subsidiary, or if the employee is transferred to
any corporation other than the Company or a Designated Company. An employee will
not be deemed to have terminated employment for this purpose, if the employee is
on an approved leave of absence for military service or sickness or for any
other purpose approved by the Company, if the employee’s right to reemployment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise
provides in writing.

15. Special Rules. Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Company, whenever the Administrator determines that such
rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Company has employees.

16. Optionees Not Stockholders. Neither the granting of an Option to a
Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the shares of Common Stock covered by an Option under
the Plan until such shares have been purchased by and issued to him or her.

 

10



--------------------------------------------------------------------------------

17. Rights Not Transferable. Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.

18. Application of Funds. All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

19. Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, the payment of a dividend in
Common Stock or any other change affecting the Common Stock, the number of
shares approved for the Plan and the share limitation set forth in Section 10
shall be equitably or proportionately adjusted to give proper effect to such
event.

20. Amendment of the Plan. The Board may at any time and from time to time amend
the Plan in any respect, except that without the approval within 12 months of
such Board action by the stockholders, no amendment shall be made increasing the
number of shares approved for the Plan or making any other change that would
require stockholder approval in order for the 423 Component of the Plan, as
amended, to qualify as an “employee stock purchase plan” under Section 423(b) of
the Code.

21. Insufficient Shares. If the total number of shares of Common Stock that
would otherwise be purchased on any Exercise Date plus the number of shares
purchased under previous Offerings under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among Participants in proportion to the amount of payroll deductions accumulated
on behalf of each Participant that would otherwise be used to purchase Common
Stock on such Exercise Date.

 

11



--------------------------------------------------------------------------------

22. Termination of the Plan. The Plan may be terminated at any time by the
Board. Upon termination of the Plan, all amounts in the accounts of Participants
shall be promptly refunded. The Plan shall automatically terminate on the ten
year anniversary of the Company’s initial public offering.

23. Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under the Plan is subject to obtaining all governmental approvals
required in connection with the authorization, issuance, or sale of such stock.

24. Governing Law. This Plan and all Options and actions taken thereunder shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.

25. Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

26. Tax Withholding. Participation in the Plan is subject to any minimum
required tax withholding on income of the Participant in connection with the
Plan. Each Participant agrees, by entering the Plan, that the Company and its
Affiliates and Subsidiaries shall have the right to deduct any such taxes from
any payment of any kind otherwise due to the Participant, including shares
issuable under the Plan.

27. Notification Upon Sale of Shares. Each Participant agrees, by entering the
Plan, to give the Company prompt notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.

 

12



--------------------------------------------------------------------------------

28. Effective Date and Approval of Shareholders. The Plan shall take effect on
the date of the Company’s Initial Public Offering, subject to prior approval by
the holders of a majority of the votes cast at a meeting of stockholders at
which a quorum is present or by written consent of the stockholders.

 

13



--------------------------------------------------------------------------------

APPENDIX A

DESIGNATED COMPANIES

Hortonworks Canada (HWCA)

 

14